Case: 21-50501     Document: 00516093401         Page: 1     Date Filed: 11/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 15, 2021
                                  No. 21-50501                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Celestino Roman-Soto,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-cr-563-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Celestino Roman-Soto pleaded guilty to illegal reentry after having
   been removed from the United States. The district court sentenced him to
   30 months of imprisonment, followed by a three-year term of supervised
   release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50501      Document: 00516093401            Page: 2    Date Filed: 11/15/2021




                                      No. 21-50501


          For the first time on appeal, Roman-Soto contends that the sentencing
   enhancement in 8 U.S.C. § 1326(b) is unconstitutional because it increases
   the statutory maximum sentence based on the fact of a prior felony conviction
   neither alleged in the indictment nor found by a jury beyond a reasonable
   doubt. Roman-Soto concedes his challenge is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), but he seeks to preserve the issue
   for further review. The Government has filed an unopposed motion for
   summary affirmance. It agrees the issue is foreclosed. The Government
   requests, in the alternative, an extension of time to file a brief.
          Almendarez-Torres does indeed foreclose the sole issued raised on
   appeal. See, e.g., United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014).
   Because the issue is foreclosed, summary affirmance is appropriate. See
   United States v. Contreras-Rojas, __ F.4th __, 2021 WL 5027456, at *1 (5th
   Cir. Oct. 29, 2021) (per curiam) (noting that “appeals based on Almendarez-
   Torres are virtually all frivolous” and granting summary affirmance in a
   similar situation).
          Accordingly, summary affirmance is GRANTED, and the judgment
   of the district court is AFFIRMED. The Government’s alternative motion
   for an extension of time to file a brief is DENIED.




                                           2